Case 2:20-cv-10649-MWF-JEM Document 1 Filed 11/23/20 Page 1 of 8 Page ID #:1




  1
  2     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  3     Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
  4     Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
  5     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  6     amandas@potterhandy.com
  7     Attorneys for Plaintiff
  8
  9
                                UNITED STATES DISTRICT COURT
 10                            CENTRAL DISTRICT OF CALIFORNIA
 11
 12     Brian Whitaker                            Case No.
 13               Plaintiff,
                                                  Complaint For Damages And
 14       v.                                      Injunctive Relief For Violations
                                                  Of: Americans With Disabilities
 15     Prime Oil Management, L.L.C., a           Act; Unruh Civil Rights Act
        California Limited Liability
 16     Company;
        Sinaco Oil 2 Corporation, a
 17     California Corporation
 18               Defendants.
 19
 20         Plaintiff Brian Whitaker complains of Prime Oil Management, L.L.C., a
 21   California Limited Liability Company; Sinaco Oil 2 Corporation, a California
 22   Corporation; and alleges as follows:
 23
 24     PARTIES:
 25     1. Plaintiff is a California resident with physical disabilities. He is
 26   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
 27   injury. He is a quadriplegic. He uses a wheelchair for mobility.
 28     2. Defendant Prime Oil Management, L.L.C. owned the real property


                                             1

      Complaint
Case 2:20-cv-10649-MWF-JEM Document 1 Filed 11/23/20 Page 2 of 8 Page ID #:2




  1   located at or about 11305 Santa Monica Blvd, Los Angeles, California, in
  2   November 2020.
  3     3. Defendant Prime Oil Management, L.L.C. owns the real property
  4   located at or about 11305 Santa Monica Blvd, Los Angeles, California,
  5   currently.
  6     4. Defendant Sinaco Oil 2 Corporation owned SK Gas Station located at or
  7   about 11305 Santa Monica Blvd, Los Angeles, California, in November 2020.
  8     5. Defendant Sinaco Oil 2 Corporation owns SK Gas Station (“Gas
  9   Station”) located at or about 11305 Santa Monica Blvd, Los Angeles,
 10   California, currently.
 11     6. Plaintiff does not know the true names of Defendants, their business
 12   capacities, their ownership connection to the property and business, or their
 13   relative responsibilities in causing the access violations herein complained of,
 14   and alleges a joint venture and common enterprise by all such Defendants.
 15   Plaintiff is informed and believes that each of the Defendants herein is
 16   responsible in some capacity for the events herein alleged, or is a necessary
 17   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
 18   the true names, capacities, connections, and responsibilities of the Defendants
 19   are ascertained.
 20
 21     JURISDICTION & VENUE:
 22     7. The Court has subject matter jurisdiction over the action pursuant to 28
 23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 25     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 26   of action, arising from the same nucleus of operative facts and arising out of
 27   the same transactions, is also brought under California’s Unruh Civil Rights
 28   Act, which act expressly incorporates the Americans with Disabilities Act.


                                             2

      Complaint
Case 2:20-cv-10649-MWF-JEM Document 1 Filed 11/23/20 Page 3 of 8 Page ID #:3




  1     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  2   founded on the fact that the real property which is the subject of this action is
  3   located in this district and that Plaintiff's cause of action arose in this district.
  4
  5     FACTUAL ALLEGATIONS:
  6     10. Plaintiff went to the Gas Station in November 2020 with the intention
  7   to avail himself of its goods or services and to assess the business for
  8   compliance with the disability access laws.
  9     11. The Gas Station is a facility open to the public, a place of public
 10   accommodation, and a business establishment.
 11     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 12   to provide wheelchair accessible sales counters in conformance with the ADA
 13   Standards as it relates to wheelchair users like the plaintiff.
 14     13. The Gas Station provides sales counters to its customers but fails to
 15   provide any wheelchair accessible sales counters.
 16     14. The problems that plaintiff encountered was that the sales counter at
 17   the Gas Station store was too high and there was no lowered portion of the
 18   sales counter suitable for wheelchair users. Additionally, there were candy
 19   racks underneath the sales counter, which serves as an obstruction to
 20   wheelchair users.
 21     15. Plaintiff believes that there are other features of the sales counters that
 22   likely fail to comply with the ADA Standards and seeks to have fully compliant
 23   sales counters for wheelchair users.
 24     16. On information and belief, the defendants currently fail to provide
 25   wheelchair accessible sales counters.
 26     17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
 27   provide wheelchair accessible door hardware in conformance with the ADA
 28   Standards as it relates to wheelchair users like the plaintiff.


                                                3

      Complaint
Case 2:20-cv-10649-MWF-JEM Document 1 Filed 11/23/20 Page 4 of 8 Page ID #:4




  1     18. The Gas Station provides door hardware to its customers but fails to
  2   provide any wheelchair accessible door hardware.
  3     19. One problem that plaintiff encountered is that the entrance door
  4   hardware had a pull bar style handle.
  5     20. Plaintiff believes that there are other features of the door hardware that
  6   likely fail to comply with the ADA Standards and seeks to have fully compliant
  7   door hardware for wheelchair users.
  8     21. On information and belief, the defendants currently fail to provide
  9   wheelchair accessible door hardware.
 10     22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 11   personally encountered these barriers.
 12     23. As a wheelchair user, the plaintiff benefits from and is entitled to use
 13   wheelchair accessible facilities. By failing to provide accessible facilities, the
 14   defendants denied the plaintiff full and equal access.
 15     24. The failure to provide accessible facilities created difficulty and
 16   discomfort for the Plaintiff.
 17     25. Even though the plaintiff did not confront the following barriers, the
 18   path of travel leading to the restroom is too narrow. Additionally, the restroom
 19   door hardware has a traditional round knob handle. The restroom sink and
 20   mirror are too high. Finally, the plumbing underneath the sink is not wrapped
 21   to protect against burning contact. Plaintiff seeks to have these barriers
 22   removed as they relate to and impact his disability.
 23     26. The defendants have failed to maintain in working and useable
 24   conditions those features required to provide ready access to persons with
 25   disabilities.
 26     27. The barriers identified above are easily removed without much
 27   difficulty or expense. They are the types of barriers identified by the
 28   Department of Justice as presumably readily achievable to remove and, in fact,


                                              4

      Complaint
Case 2:20-cv-10649-MWF-JEM Document 1 Filed 11/23/20 Page 5 of 8 Page ID #:5




  1   these barriers are readily achievable to remove. Moreover, there are numerous
  2   alternative accommodations that could be made to provide a greater level of
  3   access if complete removal were not achievable.
  4     28. Plaintiff will return to the Gas Station to avail himself of its goods or
  5   services and to determine compliance with the disability access laws once it is
  6   represented to him that the Gas Station and its facilities are accessible.
  7   Plaintiff is currently deterred from doing so because of his knowledge of the
  8   existing barriers and his uncertainty about the existence of yet other barriers
  9   on the site. If the barriers are not removed, the plaintiff will face unlawful and
 10   discriminatory barriers again.
 11     29. Given the obvious and blatant nature of the barriers and violations
 12   alleged herein, the plaintiff alleges, on information and belief, that there are
 13   other violations and barriers on the site that relate to his disability. Plaintiff will
 14   amend the complaint, to provide proper notice regarding the scope of this
 15   lawsuit, once he conducts a site inspection. However, please be on notice that
 16   the plaintiff seeks to have all barriers related to his disability remedied. See
 17   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 18   encounters one barrier at a site, he can sue to have all barriers that relate to his
 19   disability removed regardless of whether he personally encountered them).
 20
 21   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 22   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 23   Defendants.) (42 U.S.C. section 12101, et seq.)
 24     30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 25   again herein, the allegations contained in all prior paragraphs of this
 26   complaint.
 27     31. Under the ADA, it is an act of discrimination to fail to ensure that the
 28   privileges, advantages, accommodations, facilities, goods and services of any


                                                5

      Complaint
Case 2:20-cv-10649-MWF-JEM Document 1 Filed 11/23/20 Page 6 of 8 Page ID #:6




  1   place of public accommodation is offered on a full and equal basis by anyone
  2   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
  3   § 12182(a). Discrimination is defined, inter alia, as follows:
  4            a. A failure to make reasonable modifications in policies, practices,
  5                or procedures, when such modifications are necessary to afford
  6                goods,    services,    facilities,   privileges,    advantages,   or
  7                accommodations to individuals with disabilities, unless the
  8                accommodation would work a fundamental alteration of those
  9                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 10            b. A failure to remove architectural barriers where such removal is
 11                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 12                defined by reference to the ADA Standards.
 13            c. A failure to make alterations in such a manner that, to the
 14                maximum extent feasible, the altered portions of the facility are
 15                readily accessible to and usable by individuals with disabilities,
 16                including individuals who use wheelchairs or to ensure that, to the
 17                maximum extent feasible, the path of travel to the altered area and
 18                the bathrooms, telephones, and drinking fountains serving the
 19                altered area, are readily accessible to and usable by individuals
 20                with disabilities. 42 U.S.C. § 12183(a)(2).
 21     32. When a business provides facilities such as sales or transaction counters,
 22   it must provide accessible sales or transaction counters.
 23     33. Here, accessible sales or transaction counters have not been provided in
 24   conformance with the ADA Standards.
 25     34. When a business provides paths of travel, it must provide accessible
 26   paths of travel.
 27     35. Here, accessible paths of travel have not been provided in conformance
 28   with the ADA Standards.


                                              6

      Complaint
Case 2:20-cv-10649-MWF-JEM Document 1 Filed 11/23/20 Page 7 of 8 Page ID #:7




  1     36. When a business provides facilities such as door hardware, it must
  2   provide accessible door hardware.
  3     37. Here, accessible door hardware has not been provided in conformance
  4   with the ADA Standards.
  5     38. When a business provides facilities such as restrooms, it must provide
  6   accessible restrooms.
  7     39. Here, accessible restrooms have not been provided in conformance with
  8   the ADA Standards.
  9     40. The Safe Harbor provisions of the 2010 Standards are not applicable
 10   here because the conditions challenged in this lawsuit do not comply with the
 11   1991 Standards.
 12     41. A public accommodation must maintain in operable working condition
 13   those features of its facilities and equipment that are required to be readily
 14   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 15     42. Here, the failure to ensure that the accessible facilities were available
 16   and ready to be used by the plaintiff is a violation of the law.
 17
 18   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 19   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 20   Code § 51-53.)
 21     43. Plaintiff repleads and incorporates by reference, as if fully set forth
 22   again herein, the allegations contained in all prior paragraphs of this
 23   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 24   that persons with disabilities are entitled to full and equal accommodations,
 25   advantages, facilities, privileges, or services in all business establishment of
 26   every kind whatsoever within the jurisdiction of the State of California. Cal.
 27   Civ. Code §51(b).
 28     44. The Unruh Act provides that a violation of the ADA is a violation of the


                                               7

      Complaint
Case 2:20-cv-10649-MWF-JEM Document 1 Filed 11/23/20 Page 8 of 8 Page ID #:8




  1   Unruh Act. Cal. Civ. Code, § 51(f).
  2      45. Defendants’ acts and omissions, as herein alleged, have violated the
  3   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  4   rights to full and equal use of the accommodations, advantages, facilities,
  5   privileges, or services offered.
  6      46. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  7   discomfort or embarrassment for the plaintiff, the defendants are also each
  8   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  9   (c).)
 10
 11             PRAYER:
 12             Wherefore, Plaintiff prays that this Court award damages and provide
 13   relief as follows:
 14           1. For injunctive relief, compelling Defendants to comply with the
 15   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 16   plaintiff is not invoking section 55 of the California Civil Code and is not
 17   seeking injunctive relief under the Disabled Persons Act at all.
 18           2. Damages under the Unruh Civil Rights Act, which provides for actual
 19   damages and a statutory minimum of $4,000 for each offense.
 20           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 21   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 22
      Dated: November 19, 2020             CENTER FOR DISABILITY ACCESS
 23
 24
 25                                        By:
                                           _______________________
 26
                                                 Russell Handy, Esq.
 27                                              Attorney for plaintiff
 28


                                                 8

      Complaint
